 



EXHIBIT 10.22.1

      

      

      

      



 

MANTAS, INC.
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



 

      

      

      

      

 



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of December 15, 2002, by and between COMERICA BANK-CALIFORNIA
(“Bank”) and MANTAS, INC. (“Borrower”).

RECITALS

     A. Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of November 16, 2001, as amended by that certain First
Amendment to Loan and Security Agreement, dated August 12, 2002 (‘Original Loan
Agreement”).

     B. Borrower has asked Bank to amend and restate the Original Loan Agreement
as provided herein, and Bank has agreed to such amendment and restatement,
provided Borrower enters into this Agreement.

AGREEMENT

The parties agree as follows:

     1. DEFINITIONS AND CONSTRUCTION.

          1.1 Definitions. As used in this Agreement, the following terms shall
have the definitions set forth on Exhibit A.

          1.2 Accounting Terms. All accounting terms not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.

     2. LOAN AND TERMS OF PAYMENT.

          2.1 Credit Extensions.

               (a) Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

               (b) Revolving Advances.

                    (i) Subject to, and upon the terms and conditions of, this
Agreement, Borrower may request Advances in an aggregate outstanding amount not
to exceed (A) the lesser of (I) the Committed Revolving Line or (II) the greater
of the Borrowing Base or $1,000,000, minus (B) the aggregate face amount of all
outstanding Letters of Credit. Amounts borrowed pursuant to this Section 2.1(b)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(b), together with all accrued
and unpaid interest thereon, shall be immediately due and payable. Borrower may
prepay any Advances without penalty or premium.

                    (ii) Whenever Borrower desires an Advance, Borrower will
notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time, on the Business Day that the Advance is to be made. Each such
notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit C hereto. Bank is authorized to make Advances
under this Agreement, based upon instructions received from a Responsible
Officer, or a designee of a Responsible Officer, or without instructions if, in
Bank’s discretion, such Advances are necessary to meet Obligations which have
become due and remain unpaid. Bank shall be entitled to rely on any telephonic
notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(b) to
Borrower’s deposit account.

Page 1



--------------------------------------------------------------------------------



 



               (c) Equipment Advances.

                    (i) Subject to, and upon the terms and conditions of this
Agreement, at any time from the date hereof through the Revolving Maturity Date,
Bank agrees to make advances (each, an “Equipment Advance” and, collectively,
the “Equipment Advances”) to Borrower in an aggregate outstanding amount not to
exceed Five Hundred Thousand Dollars ($500,000). Each Equipment Advance shall
not exceed one hundred percent (100%) of the invoice amount of equipment,
furniture and software (which Borrower shall, in any case, have purchased within
ninety (90) days of the date of the corresponding Equipment Advance), excluding
taxes, shipping, warranty charges, freight discounts and installation expenses.
Equipment Advances for software will be limited to One Hundred Thousand Dollars
($100,000) in the aggregate (“Software Advances”). Equipment Advances for
equipment and furniture are hereinafter referred to as “Standard Equipment
Advances”. Notwithstanding the foregoing, on the date of the closing hereof,
Borrower may obtain Equipment Advances in an aggregate amount not to exceed One
Hundred Fifty Thousand Dollars ($150,000) for equipment, furniture or software
purchased on or after January 1, 2002 (“Look-Back Advances”). Each Look-Back
Advance shall not exceed seventy-five percent (75%) of the invoice amount of
equipment, furniture and software, excluding taxes, shipping, warranty charges,
freight discounts and installation expenses. Any Look-Back Advance for software
shall be considered a Software Advance, and any other Look-Back Advance shall be
considered a Standard Equipment Advance, provided that the provisions of
Sections 2.1(c)(ii) and (iii) shall not apply to Look-Back Advances.

                    (ii) Interest shall accrue from the date of each Standard
Equipment Advance at the rate specified in Section 2.3(a), and shall be payable
monthly on the 14th day of each month through the Equipment Maturity Date. Any
Standard Equipment Advances that are outstanding on March 14, 2003, shall be
payable in thirty-three (33) equal monthly installments of principal, plus all
accrued interest, beginning on April 14, 2003, and continuing on the same day of
each month thereafter through the Equipment Maturity Date. Any Standard
Equipment Advances that are outstanding on June 14, 2003 (which were not
outstanding on March 14, 2003), shall be payable in thirty (30) equal monthly
installments of principal, plus all accrued interest, beginning on July 14,
2003, and continuing on the same day of each month thereafter through the
Equipment Maturity Date. Any Standard Equipment Advances that are outstanding on
September 14, 2003 (which were not outstanding on June 14, 2003), shall be
payable in twenty-seven (27) equal monthly installments of principal, plus all
accrued interest, beginning on October 14, 2003, and continuing on the same day
of each month thereafter through the Equipment Maturity Date. Any Standard
Equipment Advances that are outstanding on December 14, 2003 (which were not
outstanding on September 14, 2003) shall be payable in twenty-four (24) equal
monthly installments of principal, plus all accrued interest, beginning on
January 14, 2004, and continuing on the same day of each month thereafter
through the Equipment Maturity Date, at which time all amounts due under this
Section 2.1(c)(ii), and any other amounts due under this Agreement, shall be
immediately due and payable. Standard Equipment Advances, once repaid, may not
be reborrowed. Borrower may prepay any Standard Equipment Advances without
penalty or premium.

                    (iii) Interest shall accrue from the date of each Software
Advance at the rate specified in Section 2.3(a) hereof, and shall be payable
monthly on the 14th day of each month through the Software Maturity Date. Any
Software Advances that are outstanding on March 14, 2003, shall be payable in
twenty-one (21) equal monthly installments of principal, plus all accrued
interest, beginning on April 14, 2003, and continuing on the same day of each
month thereafter through the Software Maturity Date. Any Software Advances that
are outstanding on June 14, 2003 (which were not outstanding on March 14, 2003),
shall be payable in eighteen (18) equal monthly installments of principal, plus
all accrued interest, beginning on July 14, 2003, and continuing on the same day
of each month thereafter through the Software Maturity Date. Any Software
Advances that are outstanding on September 14, 2003 (which were not outstanding
on June 14, 2003), shall be payable in fifteen (15) equal monthly installments
of principal, plus all accrued interest, beginning on October 14, 2003, and
continuing on the same day of each month thereafter through the Software
Maturity Date. Any Software Advances that are outstanding on December 14, 2003
(which were not outstanding on September 14, 2003), shall be payable in twelve
(12) equal monthly installments of principal, plus all accrued interest,
beginning on January 14, 2004, and continuing on the same day of each month
thereafter through the Software Maturity Date, at which time all amounts due
under this Section 2.1(c)(iii) shall be immediately due and payable. Software
Advances, once repaid, may not be reborrowed. Borrower may prepay any Software
Advances without penalty or premium.

Page 2



--------------------------------------------------------------------------------



 



                    (iv) Interest shall accrue from the date of each Look-Back
Advance at the rate specified in Section 2.3(a) hereof, and shall be payable
monthly on the 14th day of each month through the Look-Back Maturity Date. Any
Look-Back Advances shall be payable in seventeen (17)] equal monthly
installments of principal, plus all accrued interest, beginning on February 14,
2003, and continuing on the same day of each month thereafter through the
Look-Back Maturity Date.

                    (v) When Borrower desires to obtain an Equipment Advance,
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:00 p.m. Pacific time three Business
Days before the day on which the Equipment Advance is to be made. Such notice
shall be substantially in the form of Exhibit C. The notice shall be signed by a
Responsible Officer, or a designee thereof, and shall include a copy of the
invoice for any Equipment to be financed.

               (d) Letters of Credit.

                    (i) Subject to the terms and conditions of this Agreement,
Bank agrees to issue, or cause to be issued, letters of credit for the account
of Borrower (each, a “Letter of Credit,” and collectively, the “Letters of
Credit”) in an aggregate outstanding face amount not to exceed the amount of
Advances available under Section 2.1(b)(i) at the time of any such issuance. All
Letters of Credit shall be, in form and substance, acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
of standard application and letter of credit agreement. Any Letter of Credit
outstanding upon termination of this Agreement for any reason shall become cash
secured, in form and substance satisfactory to Bank, prior to the release of any
collateral hereunder by Bank. On any drawn but unreimbursed Letter of Credit,
the unreimbursed amount shall be deemed an Advance under Section 2.1(b).

                    (ii) The obligation of Borrower to immediately reimburse
Bank for drawings made under Letters of Credit shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and such Letters of Credit, under all circumstances whatsoever.
Borrower shall indemnify, defend, protect, and hold Bank harmless from any loss,
cost, expense or liability, including, without limitation, reasonable attorneys’
fees, arising out of or in connection with any Letters of Credit, except for
expenses caused by Bank’s gross negligence or willful misconduct.

          2.2 Overadvances. If, at any time, the aggregate amount of the
outstanding Advances exceeds (a) the lesser of (i) the Committed Revolving Line
or (ii) the greater of the Borrowing Base or $1,000,000, minus (b) the aggregate
face amount of all outstanding Letters of Credit, Borrower shall immediately pay
to Bank, in cash, the amount of such excess.

          2.3 Interest Rates, Payments, and Calculations.

               (a) Interest Rate.

                    (i) Advances. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, at a
rate equal to one percent (1.0%) above the Prime Rate.

                    (ii) Equipment Advances. Except as set forth in
Section 2.3(b), (A) the Standard Equipment Advances shall bear interest, on the
outstanding daily balance thereof, at a rate equal to one and one-half percent
(1.5%) above the Prime Rate, and (B) the Software Advances shall bear interest,
on the outstanding daily balance thereof, at a rate equal to two percent (2.0%)
above the Prime Rate.

               (b) Late Fee; Default Rate. If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

Page 3



--------------------------------------------------------------------------------



 



               (c) Payments. Interest hereunder shall be due and payable on the
14th day of each month during the term hereof. Bank shall, at its option, charge
such interest, all Bank Expenses, and all Periodic Payments against any of
Borrower’s deposit accounts or against the Committed Revolving Line, in which
case those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.

               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

          2.4 Crediting Payments. Except when an Event of Default has occurred
and is continuing, Bank shall credit a wire transfer of funds, check, or other
item of payment to such deposit account or Obligation as Borrower specifies.
When an Event of Default, has occurred and is continuing, the receipt by Bank of
any wire transfer of funds, check, or other item of payment shall be immediately
applied to conditionally reduce Obligations, but shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment. Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day. Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

          2.5 Fees.:

               (a) Facility Fees.

                    (i) A Facility Fee equal to Twelve Thousand Five Hundred
Dollars ($12,500) was paid to Bank for the commitment made in Section 2.1(b) for
the period covered by the Original Loan Agreement. Borrower shall pay to Bank a
Facility Fee equal to Five Thousand Dollars ($5,000) for the commitment made in
Section 2.1(b) for the amended period set forth herein, which shall be
nonrefundable and the receipt of which the Bank acknowledges.

                    (ii) Borrower shall pay to Bank a Facility Fee equal to Two
Thousand Dollars ($2,000) for the commitment made in Section 2.1(c), which shall
be nonrefundable and the receipt of which the Bank acknowledges.

                    (iii) Borrower shall pay to Bank a Non-Use Fee equal to
(A) one tenth of one percent (0.10%) on the unused portion of the Revolving
Facility during the period from the date hereof through June 14, 2003 and
payable on June 14, 2003, and (B) one tenth of one percent (0.10%) on the unused
portion of the Revolving Facility during the period from June 15, 2003 through
the Revolving Maturity Date and payable on the Revolving Maturity Date.

               (b) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, including reasonable attorneys’ fees and
expenses, and, after the Closing Date, all Bank Expenses, including reasonable
attorneys’ fees and expenses, as and when they become due. Such expenses shall
specifically include fees incurred for any audit of the Collateral and/or the
Accounts Receivable.

          2.6 Additional Costs. In case of any change after the date hereof to
any law, regulation, treaty or official directive, or the interpretation or
application thereof by any court or any governmental authority charged with the
administration thereof, or the compliance with any guideline or request of any
central bank or other governmental authority (whether or not having the force of
law):

Page 4



--------------------------------------------------------------------------------



 



               (a) subjects Bank to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by Borrower or
otherwise with respect to the transactions contemplated hereby (except for taxes
on the overall net income of Bank imposed by the United States of America or any
political subdivision thereof);

               (b) imposes, modifies, or deems applicable any deposit insurance,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, Bank; or

               (c) imposes upon Bank any other condition with respect to its
performance under this Agreement,

and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrower thereof. Borrower agrees to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.

          2.7 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

     3. CONDITIONS OF LOANS.

          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

               (a) this Agreement;

               (b) an officer’s certificate of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

               (c) financing statements (Form UCC-1);

               (d) warrants to purchase stock;

               (e) an intellectual property security agreement;

               (f) an agreement to provide insurance;

               (g) payment of the fees and Bank Expenses then due as specified
in Section 2.5;

               (h) current financial statements in accordance with Section 6.2;
and

               (i) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

               (a) timely receipt by Bank of the Payment/Advance Form as
provided in Section 2.1;

Page 5



--------------------------------------------------------------------------------



 



               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). Except as disclosed in writing from Borrower
to Bank, the making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2; and

               (c) in the case of any Advances under Section 2.1(b) in excess of
$1,000,000, an audit of the Collateral, the results of which shall be
satisfactory to the Bank.

     4. CREATION OF SECURITY INTEREST.

          4.1 Grant of Security Interest. Pursuant to the Original Loan
Agreement, Borrower has granted and pledged, to Bank a continuing security
interest in all presently existing and hereafter acquired or arising Collateral,
and Borrower hereby continues and confirms such grant and pledge, to secure
prompt repayment of any and all Obligations and to secure prompt performance by
Borrower of each of its covenants and duties under the Loan Documents. Except as
set forth in the Schedule, such security interest constitutes, and will continue
to constitute, a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in Collateral acquired after the date hereof. Notwithstanding any
termination, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.

          4.2 Delivery of Additional Documentation Required. Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

          4.3 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than once every six months
(unless an Event of Default has occurred and is continuing), to inspect
Borrower’s Books and to make copies thereof and to check, test, and appraise the
Collateral in order to verify Borrower’s financial condition or the amount,
condition of, or any other matter relating to, the Collateral.

     5. REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants as follows:

          5.1 Due Organization and Qualification. Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.

          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement by which it is
bound, which default could have a Material Adverse Effect.

          5.3 Collateral. Borrower has good title to the Collateral, free and
clear of Liens, except for Permitted Liens. The Eligible Accounts are bona fide
existing obligations. The property giving rise to such Eligible Accounts has
been delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. Borrower has not received notice
of actual or imminent Insolvency Proceeding of any account debtor whose accounts
are included in any Borrowing Base Certificate as an Eligible Account. All

Page 6



--------------------------------------------------------------------------------



 



Inventory is in all material respects of good and marketable quality, free from
all material defects, except for Inventory for which adequate reserves have been
made.

          5.4 Intellectual Property Collateral. Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business. Each of the
registered Copyrights, Trademarks and Patents is valid and enforceable, and no
part of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property Collateral violates the rights of any third party.
Borrower’s rights as a licensee of intellectual property has not given rise to
more than five percent (5%) of its gross revenue over the preceding twelve month
period, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service to the extent attributable to
Borrower’s rights as a licensee of intellectual property.

          5.5 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof or such other location
as Borrower may notify Bank in accordance with the provisions of Section 7.2.

          5.6 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which an adverse decision could have a
Material Adverse Effect, or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.

          5.7 No Material Adverse Change in Financial Statements. All
consolidated financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated financial condition as of the date thereof and
Borrower’s consolidated results of operations for the period then ended. There
has not been a material adverse change in the consolidated financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank.

          5.8 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

          5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has complied in all material respects with all the
provisions of the Federal Fair Labor Standards Act. Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could reasonably be expected to have a Material Adverse Effect.

          5.10 Environmental Condition. Except as disclosed in the Schedule,
none of Borrower’s or any Subsidiary’s properties or assets has ever been used
by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous owners or operators, in the disposal of, or to produce, store, handle,
treat, release, or transport, any hazardous waste or hazardous substance other
than in accordance with applicable law; to the best of Borrower’s knowledge,
none of Borrower’s properties or assets has ever been designated or identified
in any manner pursuant to any environmental protection statute as a hazardous
waste or hazardous substance disposal site, or a candidate for closure pursuant
to any environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or

Page 7



--------------------------------------------------------------------------------



 



omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.

          5.11 Taxes. Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein except those being
contested in good faith with adequate reserves under GAAP.

          5.12 Subsidiaries. Other than Mantas Ltd., Borrower does not own any
stock, partnership interest or other equity securities of any Person, except for
Permitted Investments.

          5.13 Government Consents. Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so could not cause a Material Adverse Effect.

          5.14 Inbound Licenses. Except as disclosed on the Schedule and except
for commercially available off-the-shelf software licenses, Borrower is not a
party to, nor is bound by, any license or similar agreement that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property.

          5.15 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.

     6. AFFIRMATIVE COVENANTS.

     Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:

          6.1 Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ corporate existence in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could have a Material Adverse Effect. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which could have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s Lien on the Collateral.

          6.2 Financial Statements, Reports, Certificates. Borrower shall
deliver to Bank: (a) as soon as available, but in any event within thirty
(30) days after the end of each calendar month, a company-prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during such period, in a form acceptable to Bank and certified by a Responsible
Officer; (b) beginning with the fiscal year ending December 31, 2002, as soon as
available, but in any event within one hundred twenty (120) days after the end
of Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is unqualified or otherwise consented to in writing by Bank on such
financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (c) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt, and all reports on Forms 10-K
and 10-Q filed with the Securities and Exchange Commission; (d) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000) or more;
(e) such budgets, sales projections, operating plans or other financial
information generally prepared by Borrower in the ordinary course of business as
Bank may reasonably request from time to time; and (f) within thirty (30) days
of the last day of each fiscal quarter, a report signed by

Page 8



--------------------------------------------------------------------------------



 



Borrower, in form reasonably acceptable to Bank, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including, but not limited to, any subsequent ownership
right of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of the Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.

               (a) Within twenty (20) days after the last day of each month so
long as any amounts remain outstanding under Section 2.1(b), Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer, in
substantially the form of Exhibit D hereto, together with aged listings of
accounts receivable and accounts payable for so long as any amounts remain
outstanding under the Committed Revolving Line.

               (b) Within thirty (30) days after the last day of each month,
Borrower shall deliver to Bank, with the monthly financial statements, a
Compliance Certificate signed by a Responsible Officer, in substantially the
form of Exhibit E hereto.

               (c) Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every six (6) months, unless an
Event of Default has occurred and is continuing.

               (d) Within five (5) days after the last day of each quarter,
Borrower shall deliver to Bank copies of all New Contracts.

          6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than One Hundred Thousand Dollars
($100,000).

          6.4 Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.

          6.5 Insurance.

               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof. Borrower shall also maintain liability
and other insurance in amounts and of a type that are customary to businesses
similar to Borrower’s.

               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee, and all liability insurance policies shall show Bank as an additional
insured and specify that the insurer must give at least twenty (20) days notice
to Bank before canceling its policy for any reason. Upon Bank’s request,
Borrower shall deliver to

Page 9



--------------------------------------------------------------------------------



 



Bank certified copies of the policies of insurance and evidence of all premium
payments. All proceeds payable under any such policy shall, at Bank’s option, be
payable to Bank to be applied on account of the Obligations.

          6.6 Primary Depository. Borrower shall maintain its primary depository
and operating accounts with Bank.

          6.7 Financial Covenants. Borrower shall maintain, as of the last day
of each calendar month, unless stated otherwise:

               (a) Liquidity Ratio. (i) Except as provided in (ii), a ratio of
unrestricted cash and equivalents plus fifty percent (50%) of net billed
accounts receivable to all Indebtedness to Bank and the face amount of all
outstanding letters of credit of at least 1.75 to 1.00. (ii) After June 30, 2003
and if there is no violation of the covenant set forth in Section 6.7(b), a
ratio of unrestricted cash and equivalents plus fifty percent (50%) of net
billed accounts receivable to all Indebtedness to Bank and the face amount of
all outstanding letters of credit of at least 1.60 to 1.00.

               (b) Minimum New Contracts. During each quarter, the Borrower
shall enter into New Contracts having an aggregate contractual value of not less
than the following: (i) for the calendar quarter ended March 31, 2003 —
$4,000,000, (ii) for the calendar quarter ended June 30, 2003 — $5,500,000;
(iii) for the calendar quarter ended September 30, 2003 — $6,000,000; and (iv)
for the calendar quarter ended December 31, 2003 — $6,500,000. The minimum New
Contracts for subsequent years during the term hereof shall be set by the Bank
on an annual basis prior to the beginning of each calendar year.

          6.8 Registration of Intellectual Property Rights.

               (a) Borrower shall apply for registration of, or cause
applications for registration to be filed for, on an expedited basis (to the
extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable: (i) those
intellectual property rights listed on Exhibits A, and C to the Intellectual
Property Security Agreement delivered to Bank by Borrower in connection with
this Agreement, within thirty (30) days of the date of this Agreement,
(ii) those intellectual property rights listed on Exhibit B to the Intellectual
Property Security Agreement within ninety (90) days of the date of this
Agreement, (iii) all registrable intellectual property rights which, in
Borrower’s reasonable business judgment, are, or have a reasonable possibility
of becoming, material to Borrower’s business or are otherwise of significant
commercial value and which Borrower has developed as of the date of this
Agreement but heretofore failed to register, within thirty (30) days of the date
of this Agreement, except that in the case of Patents, the Borrower shall have
ninety (90) days from the date of this Agreement to file applications for said
Patents, and (iv) those additional intellectual property rights which, in
Borrower’s reasonable business judgment, are, or have a reasonable possibility
of becoming, material to Borrower’s business or are otherwise of significant
commercial value and which are developed or acquired by Borrower from time to
time in connection with any product, promptly following development or
acquisition, but in any event prior to the sale or licensing of such product to
any third party, and prior to Borrower’s use of such product (including without
limitation major revisions or additions which significantly improve the
functionality of the intellectual property rights listed on such Exhibits A, B
and C). Borrower shall give Bank notice of all such applications or
registrations. Notwithstanding the foregoing, the aforesaid obligation to file a
patent with respect to any patentable Intellectual Property shall not apply if
Borrower determines, in the exercise of its best commercial judgment (after
consultation with patent counsel, if appropriate), that it is in the Borrower’s
best commercial interest to protect such Intellectual Property as a trade secret
rather than filing a patent with respect to such Intellectual Property, provided
that, in such case, Borrower shall use its best efforts to protect such
Intellectual Property as a trade secret.

               (b) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect Bank’s security interest in the Intellectual Property Collateral.

               (c) Borrower shall (i) protect, defend and maintain the validity
and enforceability of the Trademarks, Patents and Copyrights which are, or have
a reasonable possibility of becoming, material to Borrower’s business or are
otherwise of significant commercial value , (ii) use reasonable commercial
efforts to detect

Page 10



--------------------------------------------------------------------------------



 



infringements of the Trademarks, Patents and Copyrights which are, or have a
reasonable possibility of becoming, material to Borrower’s business or are
otherwise of significant commercial value and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.

               (d) Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than once every six (6) months, unless an Event of Default has occurred
and is continuing. Bank shall have the right, but not the obligation, to take,
at Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Bank for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section.

          6.9 Consent of Inbound Licensors. Prior to entering into or becoming
bound by any license or similar agreement (excluding commercially available
off-the-shelf commercial software licenses), Borrower shall: (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) use best efforts to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for Borrower’s interest in such licenses or
contract rights to be deemed Collateral and for Bank to have a security interest
in it that might otherwise be restricted by the terms of the applicable license
or agreement, whether now existing or entered into in the future.

          6.10 Further Assurances. At any time, and from time to time, Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

     7. NEGATIVE COVENANTS.

     Borrower covenants and agrees that, so long as any credit hereunder shall
be available, and until payment in full of the outstanding Obligations, or for
so long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following:

          7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than Permitted Transfers.

          7.2 Change in Business; Change in Control; Change of Name, Executive
Office, or Jurisdiction of Incorporation. Engage in any business, or permit any
of its Subsidiaries to engage in any business, other than or reasonably related
or incidental to the businesses currently engaged in by Borrower. Borrower will
not have a Change in Control and will not, without thirty (30) days prior
written notification to Bank, change its name, relocate its chief executive
office or change the jurisdiction of its incorporation.

          7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

          7.4 Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

          7.5 Encumbrances. Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or covenant to any other Person that Borrower
in the future will refrain from creating, incurring, assuming or allowing any
Lien with respect to any of Borrower’s property.

Page 11



--------------------------------------------------------------------------------



 



          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock (except for nominal purchases of less than $1,000 in any twelve month
period), or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase; provided, however, that, at
any time after May 24, 2006, Borrower may, if it is required to do so pursuant
to the terms of its Certificate of Incorporation and if it is not in default
under this Agreement, redeem stock from Safeguard 2001 Capital, L.P., SRA
Ventures, LLC or the National Association of Securities Dealers, Inc., if the
Borrower receives an equity infusion or Permitted Indebtedness in an amount
greater than or equal to the aggregate redemption price of such stock.

          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments.

          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.

          7.10 Inventory and Equipment. Store the Inventory or the Equipment
with a bailee, warehouseman, or similar party unless Bank has received a pledge
of the warehouse receipt covering such Inventory. Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Borrower signs and files a
financing statement where needed to perfect Bank’s security interest.

          7.11 Compliance. Become or be controlled by an “investment company,”
within the meaning of the Investment Company Act of 1940, or become principally
engaged in, or undertake as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying margin stock, or use
the proceeds of any Credit Extension for such purpose. Fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could
reasonably be expected to have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s Lien on the Collateral, or
permit any of its Subsidiaries to do any of the foregoing.

          7.12 Negative Pledge Agreements. Permit the inclusion in any contract
to which it becomes a party of any provisions that could restrict or invalidate
the creation of a security interest in Borrower’s rights and interests in any
Collateral.

     8. EVENTS OF DEFAULT.

     Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:

          8.1 Payment Default. If Borrower fails to pay, when due, any principal
payment or fails to pay, within three (3) days of when due, any other of the
Obligations;

          8.2 Covenant Default. If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform or observe any other material term,
provision, condition, covenant or agreement contained in this Agreement, in any
of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under

Page 12



--------------------------------------------------------------------------------



 



such other term, provision, condition, covenant or agreement that can be cured,
has failed to cure such default within ten (10) days after Borrower receives
notice thereof or any officer of Borrower becomes aware thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to have cured such default
shall not be deemed an Event of Default (provided that no Credit Extensions will
be required to be made during such cure period);

          8.3 Material Adverse Change. If there occurs a material adverse change
in Borrower’s business or financial condition, or if there is a material
impairment of the prospect of repayment of any portion of the Obligations or a
material impairment of the value or priority of Bank’s security interests in the
Collateral;

          8.4 Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);

          8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

          8.6 Other Agreements. If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could have a Material Adverse Effect;

          8.7 Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

          8.8 Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of the judgment); or

          8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

     9. BANK’S RIGHTS AND REMEDIES.

          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

Page 13



--------------------------------------------------------------------------------



 



               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

               (b) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;

               (c) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;

               (d) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

               (e) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of Borrower held by Bank;

               (f) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;

               (g) Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner (including without limitation
by public or private sale) and at such places (including Borrower’s premises) as
Bank determines is commercially reasonable, and apply any proceeds to the
Obligations in whatever manner or order Bank deems appropriate;

               (h) Bank may credit bid and purchase at any public sale; and

               (i) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower.

          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) to modify, in its sole discretion, any intellectual property security
agreement entered into between Borrower and Bank without first obtaining
Borrower’s approval of or signature to such modification by amending Exhibits A,
B, and C, thereof, as appropriate, to include reference to any right, title or
interest in any Copyrights, Patents or Trademarks acquired by Borrower after the
execution hereof or to delete any reference to any right, title or interest in
any Copyrights,

Page 14



--------------------------------------------------------------------------------



 



Patents or Trademarks in which Borrower no longer has or claims to have any
right, title or interest; (h) to file, in its sole discretion, one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of Borrower where permitted by law; and
(i) to transfer the Intellectual Property Collateral into the name of Bank or a
third party to the extent permitted under the California Uniform Commercial
Code; provided Bank may exercise such power of attorney to sign the name of
Borrower on any of the documents described in Section 4.2 regardless of whether
an Event of Default has occurred. The appointment of Bank as Borrower’s attorney
in fact, and each and every one of Bank’s rights and powers, being coupled with
an interest, is irrevocable until all of the Obligations have been fully repaid
and performed and Bank’s obligation to provide advances hereunder is terminated.

          9.3 Accounts Collection. Upon and during the continuance of an Event
of Default, Bank may notify any Person owing funds to Borrower of Bank’s
security interest in such funds and verify the amount of such Account. Borrower
shall collect all amounts owing to Borrower for Bank, receive in trust all
payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.

          9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Facility as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.5 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

          9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

          9.6 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.

          9.7 Demand; Protest. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

     10. NOTICES.

     Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

Page 15



--------------------------------------------------------------------------------



 



     
If to Borrower:
  Mantas, Inc.
4300 Fair Lakes Court
Fairfax, Virginia 22033
Attn: Dan Ilisevich, Chief Financial Officer
FAX: (703) 502-7761

   
If to Bank:
  Comerica Bank-California
9920 S. La Cienega Blvd., Suite 1401
Inglewood, CA 90301
Attn: Manager
FAX: (310) 338-6110

   
with a copy to:
  Comerica Bank-California
11921 Freedom Drive, Suite 920
Reston, Virginia 20190
Attn: Brad Steele
FAX: (703) 467-9308

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

     12. GENERAL PROVISIONS.

          12.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

          12.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

Page 16



--------------------------------------------------------------------------------



 



          12.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.

          12.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

          12.5 Amendments in Writing, Integration. All amendments to or
terminations of this Agreement must be in writing. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement, if any, are
merged into this Agreement and the Loan Documents.

          12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

          12.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding. The obligations of Borrower to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 12.2 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.

          12.8 Waivers. Bank agrees to waive any and all of its rights and
remedies that it may have against Borrower as a result of any breach of
Section 6.7(b) of the Original Loan Agreement, provided, however, that nothing
herein contained shall in any way be deemed a waiver or release of all or any
part of Bank’s security interest in the Collateral. Such waiver does not apply
to any other event of default or other failure by Borrower to perform in
accordance with the Loan Documents, the Original Loan Agreement or this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

              MANTAS, INC.
 
       
 
       

  By:   /s/ Daniel R. Ilisivech

       
 
       

  Title:   Chief Financial Officer

       
 
       
 
            COMERICA BANK-CALIFORNIA
 
       
 
       

  By:   /s/ Bradley Steele

       
 
       

  Title:   First Vice President

       

Page 17



--------------------------------------------------------------------------------



 



EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Borrower arising out of the
sale or lease of goods (including, without limitation, the licensing of software
and other technology) or the rendering of services by Borrower, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Claim Date” shall mean the date on which a party subject to this Agreement
gives written notice to all other parties that a controversy, dispute or claim
exists.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Section 9406(d)
of the Code), or (ii) the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral..

“Committed Revolving Line” means a credit extension of up to Four Million
Dollars ($4,000,000).

Page 1



--------------------------------------------------------------------------------



 



“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all outstanding Credit Extensions made
under this Agreement, including all Indebtedness that is payable upon demand or
within one year from the date of determination thereof unless such Indebtedness
is renewable or extendible at the option of Borrower or any Subsidiary to a date
more than one year from the date of determination.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower thirty (30) days prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:



(a)   Accounts that the account debtor has failed to pay within ninety (90) days
of invoice date;   (b)   Accounts with respect to an account debtor, twenty-five
percent (25%) of whose Accounts the account debtor has failed to pay within
ninety (90) days of invoice date;   (c)   Accounts with respect to which the
account debtor is an officer, employee, or agent of Borrower;   (d)   Accounts
with respect to which goods are placed on consignment, guaranteed sale, sale or
return, sale on approval, bill and hold, or other terms by reason of which the
payment by the account debtor may be conditional;   (e)   Accounts with respect
to which the account debtor is an Affiliate of Borrower;   (f)   Accounts with
respect to which the account debtor does not have its principal place of
business in the United States, except for Eligible Foreign Accounts;   (g)  
Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States;

Page 2



--------------------------------------------------------------------------------



 



(h)   Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;   (i)   Except as otherwise provided in (j), Accounts with respect to
an account debtor, including Subsidiaries and Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, to the
extent such obligations exceed the aforementioned percentage, except as approved
in writing by Bank;   (j)   Accounts with respect to an account debtor,
including Subsidiaries and Affiliates, whose credit rating is at least Baa3/BBB-
from either Standard & Poor’s Corporation or Moody’s Investors Service and whose
total obligations to Borrower exceed fifty percent (50%) of all Accounts, to the
extent such obligations exceed the aforementioned percentage, except as approved
in writing by Bank;   (k)   Accounts with respect to which the account debtor
disputes liability or makes any claim with respect thereto as to which Bank
believes, in its sole discretion, that there may be a basis for dispute (but
only to the extent of the amount subject to such dispute or claim), or is
subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business; and   (l)   Accounts the collection of which Bank reasonably
determines after inquiry and consultation with Borrower to be doubtful.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) that
Bank approves on a case-by-case basis.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts, attachments and
software in which Borrower has any interest.

“Equipment Advance” has the meaning set forth in Section 2.1(c).

“Equipment Maturity Date” means December 14, 2005.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:



(a)   Copyrights, Trademarks and Patents;   (b)   Any and all trade secrets, and
any and all intellectual property rights in computer software and computer
software products now or hereafter existing, created, acquired or held;

Page 3



--------------------------------------------------------------------------------



 



(c)   Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;   (d)   Any and all claims for
damages by way of past, present and future infringement of any of the rights
included above, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the intellectual property rights
identified above;   (e)   All licenses or other rights to use any of the
Copyrights, Patents or Trademarks, and all license fees and royalties arising
from such use to the extent permitted by such license or rights;   (f)   All
amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and   (g)   All proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Inventory” means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into between Borrower and Bank in
connection with this Agreement or the Original Loan Agreement, all as amended or
extended from time to time.

“Look-Back Advance” has the meaning set forth in Section 2.1(c)(i).

“Look-Back Maturity Date” means June 14, 2004.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

“New Contracts” means a binding contract with a new or an existing customer of
Borrower pursuant to which such customer agrees to purchase for an agreed-upon
price a specified amount of goods or services from Borrower that such customer
had not previously purchased from Borrower. A renewal or extension of an
existing contract shall not be considered a New Contract.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency

Page 4



--------------------------------------------------------------------------------



 



Proceeding and including any debt, liability, or obligation owing from Borrower
to others that Bank may have obtained by assignment or otherwise.

“Original Loan Agreement” has the meaning set forth in the Recitals.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:



(a)   Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;   (b)   Indebtedness existing on the Closing Date and
disclosed in the Schedule;   (c)   Indebtedness not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate secured by a lien described in
clause (c) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness;   (d)   Subordinated Debt; and   (e)  
Indebtedness to trade creditors incurred in the ordinary course of business.

“Permitted Investment” means:



(a)   Investments existing on the Closing Date disclosed in the Schedule;  
(b)   (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) certificates of deposit maturing no more than one year
from the date of investment therein issued by Bank, and (iv) Bank’s money market
accounts;   (c)   Repurchases of stock from former employees or directors of
Borrower under the terms of applicable repurchase agreements in an aggregate
amount not to exceed One Hundred Thousand ($100,000) in the aggregate in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to the repurchases;   (d)   Investments accepted
in connection with Permitted Transfers;   (e)   Investments of Subsidiaries in
or to other Subsidiaries or Borrower and Investments by Borrower in Subsidiaries
not to exceed One Hundred Thousand Dollars ($100,000) in the aggregate in any
fiscal year;   (f)   Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;   (g)   Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of Borrower’s business;

Page 5



--------------------------------------------------------------------------------



 



(h)   Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and   (i)   Joint ventures
or strategic alliances in the ordinary course of Borrower’s business consisting
of the non-exclusive licensing of technology, the development of technology or
the providing of technical support, provided that any cash Investments by
Borrower do not exceed One Hundred Thousand Dollars ($100,000) in the aggregate
in any fiscal year.

“Permitted Liens” means the following:



(a)   Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;   (b)   Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings and for
which Borrower maintains adequate reserves, provided the same have no priority
over any of Bank’s security interests;   (c)   Liens not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such Equipment, or (ii) existing on such Equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment; and   (d)   Liens incurred in connection with the extension, renewal
or refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:



(a)   Inventory in the ordinary course of business;   (b)   non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or   (c)   surplus, worn-out or
obsolete Equipment.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the President,
the Chief Operating Officer, the Chief Financial Officer and the Treasurer of
Borrower.

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(b) hereof.

“Revolving Maturity Date” means the day before the first anniversary of the
Closing Date.

“Schedule” means the schedule of exceptions attached hereto, if any.

Page 6



--------------------------------------------------------------------------------



 



“Software Advance” has the meaning set forth in Section 2.1(c)(i).

“Software Maturity Date” means December 14, 2004.

“Software Products” means software, computer source codes and other computer
programs.

“Standard Equipment Advances” has the meaning set forth in Section 2.1(c)(i).

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank).

“Subsidiary” means any corporation or partnership in which (i) any general
partnership interest or (ii) more than fifty percent (50%) of the stock of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

Page 7



--------------------------------------------------------------------------------



 



     
DEBTOR
  MANTAS, INC.
 
   
SECURED PARTY:
  COMERICA BANK-CALIFORNIA

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:



(a)   all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;  
(b)   all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the forgoing, or any parts thereof or any
underlying or component elements of any of the forgoing, together with the right
to copyright and all rights to renew or extend such copyrights and the right
(but not the obligation) of Secured Party to sue in its own name and/or in the
name of the Debtor for past, present and future infringements of copyright;  
(c)   all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;   (d)   all (i) patents and
patent applications filed in the United States Patent and Trademark Office or
any similar office of any foreign jurisdiction, and interests under patent
license agreements, including, without limitation, the inventions and
improvements described and claimed therein, (ii) licenses pertaining to any
patent whether Debtor is licensor or licensee, (iii) income, royalties, damages,
payments, accounts and accounts receivable now or hereafter due and/or payable
under and with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) right (but not
the obligation) to sue in the name of Debtor and/or in the name of Secured Party
for past, present and future infringements thereof, (v) rights corresponding
thereto throughout the world in all jurisdictions in which such patents have
been issued or applied for, and (vi) reissues, divisions, continuations,
renewals, extensions and continuations-in-part with respect to any of the
foregoing; and   (e)   any and all cash proceeds and/or noncash proceeds of any
of the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Division 9 of the Uniform Commercial Code-Secured Transactions, added by Stats.
1999, c.991 (S.B. 45), Section 35, operative July 1, 2001.   (f)   All of
Debtor’s present and future rights, title and interest in, to and under Debtor’s
securities account number maintained with
                                                             and all investment
property, including without limitation all securities and securities
entitlements, financial assets, instruments or other property contained in such
securities account, and all other investment property, financial assets,
instruments or other property at any time held or maintained in the securities
account, together with all investment property, financial assets, instruments or
other property at any time substituted therefor or for any part thereof, and all
interest, dividends, increases, profits, new investment property, financial
assets, instruments or other property and or other increments, distributions or
rights of any kind received on account of any of the foregoing, and all other
income received in connection therewith and all products or proceeds thereof
(whether cash or non-cash proceeds).

Notice — pursuant to an agreement between debtor and secured party, debtor has
agreed not to further encumber the collateral described herein.

In the event that any entity is granted a security interest in debtor’s account,
contrary to the above, the above secured party asserts a claim to the account
and all property and assets substituted therefor, or for any part thereof, and
any proceeds (cash and con-cash) thereof received by such entity.

8



--------------------------------------------------------------------------------



 



EXHIBIT C

LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00 P.M., P.S.T.

         
TO:          Emerging Growth Division
  DATE:                                           
 
       
FAX #: (650) 846-6840
  TIME:                                           



FROM:  MANTAS, INC.

CLIENT NAME (BORROWER)

REQUESTED BY:   

AUTHORIZED SIGNER’S NAME



AUTHORIZED SIGNATURE:   



PHONE NUMBER:   

             
FROM ACCOUNT #
      TO ACCOUNT #    

           

          REQUESTED TRANSACTION TYPE   REQUEST DOLLAR AMOUNT
 
  $    
 
       
PRINCIPAL INCREASE (ADVANCE)
  $    
 
       
PRINCIPAL PAYMENT (ONLY)
  $    
 
       
INTEREST PAYMENT (ONLY)
  $    
 
       
PRINCIPAL AND INTEREST (PAYMENT)
  $    
 
       



OTHER INSTRUCTIONS:   



 

All representations and warranties of Borrower stated in the Amended and
Restated Loan and Security Agreement are true, correct and complete in all
material respects as of the date of the telephone request for an Advance
confirmed by this Borrowing Certificate; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.



BANK USE ONLY
TELEPHONE REQUEST:

The following person is authorized to request the loan payment transfer/loan
advance on the advance designated account and is known to me.

     
 
   
 
   
Authorized Requester
  Phone #
 
   
 
   
 
   
 
   
Received By (Bank)
  Phone #

     

   
 
         
Authorized Signature (Bank)
   

9



--------------------------------------------------------------------------------



 



EXHIBIT D

BORROWING BASE CERTIFICATE



 

     
Borrower: MANTAS, INC.
 
Lender: Comerica Bank-California
     
Commitment Amount: $4,000,000
   



 

                      ACCOUNTS RECEIVABLE                
1.
  Accounts Receivable Book Value as of ___           $    
 
                   
2.
  Additions (please explain on reverse)           $    
 
                   
3.
  TOTAL ACCOUNTS RECEIVABLE           $    
 
                   
 
                    ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)        
       
4.
  Amounts over 90 days due   $            
 
                   
5.
  Balance of 25% over 90 day accounts   $            
 
                   
6.
  Concentration Limits                
 
                   
7.
  Foreign Accounts   $            
 
                   
8.
  Governmental Accounts   $            
 
                   
9.
  Contra Accounts   $            
 
                   
10.
  Demo Accounts   $            
 
                   
11.
  Intercompany/Employee Accounts   $            
 
                   
12.
  Other (please explain on reverse)   $            
 
                   
13.
  TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS           $    
 
                   
14.
  Eligible Accounts (#3 minus #13)           $    
 
                   
15.
  LOAN VALUE OF ACCOUNTS (80% of #14)           $    
 
                   
 
                    BALANCES                
16.
  Maximum Loan Amount           $    
 
                   
17.
  Total Funds Available [Lesser of #16 or #15]           $    
 
                   
18.
  Present balance owing on Line of Credit           $    
 
                   
19.
  Outstanding under Sublimits (Letters of Credit)           $    
 
                   
20.
  RESERVE POSITION (#17 minus #18 and #19)           $    
 
                   

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Amended and
Restated Loan and Security Agreement between the undersigned and Comerica
Bank-California.

          MANTAS, INC.    
 
       

       
By:
       

       

  Authorized Signer    

10



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK-CALIFORNIA
 
   
FROM:
  MANTAS, INC.

The undersigned authorized officer of MANTAS, INC. hereby certifies that in
accordance with the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending ___with all required covenants,
including without limitation the ongoing registration of intellectual property
rights in accordance with Section 6.8, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

                  Reporting Covenant   Required       Complies
 
               
Monthly financial statements
  Monthly within 30 days       Yes   No
Annual (CPA Audited)
  FYE within 120 days       Yes   No
10K and 10Q
  (as applicable)       Yes   No
A/R & A/P Agings, Borrowing Base Cert.
  Monthly within 20 days       Yes   No
A/R Audit
  Initial and Semi-annual       Yes   No
IP Report
  Quarterly within 30 days       Yes   No
New Contracts
  Quarterly within 5 days       Yes   No
 
                Financial Covenant   Required   Actual   Complies
 
               
Minimum Liquidity Ratio
               
Through 6/30/03 and thereafter if applicable
  1.75:1.00   _____:1.00   Yes   No
After 6/30/03 if applicable
  1.60: 1.00   _____:1.00   Yes   No
 
               
New Contracts
               
For Quarter ended 3/31/03
  $4,000,000   $—   Yes   No
For Quarter ended 6/30/03
  $5,500,000   $—   Yes   No
For Quarter ended 9/30/03
  $6,000,000   $—   Yes   No
For Quarter ended 12/31/03
  $6,500,000   $—   Yes   No



 
Comments Regarding Exceptions:   See Attached.
 
 
 
Sincerely,
 
 
 
 
SIGNATURE
 
 
 
TITLE
 
 
 
DATE

BANK USE ONLY



Received by: 
 

AUTHORIZED SIGNER



Date: 
 

Verified: 
 

AUTHORIZED SIGNER



Date: 
 

      Compliance Status
    Yes                    No



11



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Exhibit A)

Permitted Investments (Exhibit A)

Permitted Liens (Exhibit A)

Prior Names (Section 5.5)

Litigation (Section 5.6)

Secured Party: COMERICA BANK-CALIFORNIA
Debtor: MANTAS, INC.

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT
TO UCC FINANCING STATEMENTS

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:



(a)   all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;  
(b)   all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the forgoing, or any parts thereof or any
underlying or component elements of any of the forgoing, together with the right
to copyright and all rights to renew or extend such copyrights and the right
(but not the obligation) of Secured Party to sue in its own name and/or in the
name of the Debtor for past, present and future infringements of copyright;  
(c)   all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;   (d)   all (i) patents and
patent applications filed in the United States Patent and Trademark Office or
any similar office of any foreign jurisdiction, and interests under patent
license agreements, including, without limitation, the inventions and
improvements described and claimed therein, (ii) licenses pertaining to any
patent whether Debtor is licensor or licensee, (iii) income, royalties, damages,
payments, accounts and accounts receivable now or hereafter due and/or payable
under and with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) right (but not
the obligation) to sue in the name of Debtor and/or in the name of Secured Party
for past, present and future infringements thereof, (v) rights corresponding
thereto throughout the world in all jurisdictions in which such patents have
been issued or applied for, and (vi) reissues, divisions, continuations,
renewals, extensions and continuations-in-part with respect to any of the
foregoing; and

 



--------------------------------------------------------------------------------



 



(e)   any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.   (f)   All of Debtor’s present
and future rights, title and interest in, to and under Debtor’s securities
account number maintained with
                                                                                
and all investment property, including without limitation all securities and
securities entitlements, financial assets, instruments or other property
contained in such securities account, and all other investment property,
financial assets, instruments or other property at any time held or maintained
in the securities account, together with all investment property, financial
assets, instruments or other property at any time substituted therefor or for
any part thereof, and all interest, dividends, increases, profits, new
investment property, financial assets, instruments or other property and or
other increments, distributions or rights of any kind received on account of any
of the foregoing, and all other income received in connection therewith and all
products or proceeds thereof (whether cash or non-cash proceeds).

Notice — pursuant to an agreement between debtor and secured party, debtor has
agreed not to further encumber the collateral described herein.

In the event that any entity is granted a security interest in debtor’s account,
contrary to the above, the above secured party asserts a claim to the account
and all property and assets substituted therefor, or for any part thereof, and
any proceeds (cash and con-cash) thereof received by such entity.

 